Case 13-30539        Doc 37     Filed 10/18/18     Entered 10/18/18 09:48:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30539
         Gregory A Jones
         Deborah L Jones
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2013.

         2) The plan was confirmed on 09/27/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/30/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $16,300.00.

         10) Amount of unsecured claims discharged without payment: $97,575.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-30539       Doc 37     Filed 10/18/18        Entered 10/18/18 09:48:53                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                $19,740.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $19,740.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,351.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $904.17
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,255.17

 Attorney fees paid and disclosed by debtor:                   $649.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP                  Unsecured     28,387.00     28,304.31        28,304.31       3,938.52        0.00
 BECKET & LEE LLP                  Unsecured      3,188.00       3,122.71         3,122.71        434.52        0.00
 BECKET & LEE LLP                  Unsecured      1,331.00       1,331.87         1,331.87        185.33        0.00
 DISCOVER BANK                     Unsecured      5,938.00       5,652.36         5,652.36        786.52        0.00
 ECMC                              Unsecured           0.00          0.00             0.00           0.00       0.00
 FIFTH THIRD BANK                  Unsecured     26,521.00     26,521.39        26,521.39       3,690.43        0.00
 NATIONAL COLLEGIATE TRUST         Unsecured            NA     17,656.22        17,656.22       2,456.85        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured     20,535.00     20,316.92        20,316.92       2,827.08        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured      1,814.00       1,814.12         1,814.12        252.43        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured      1,720.00       1,720.65         1,720.65        239.43        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured           7.00        104.97           104.97          14.61       0.00
 PRONGER SMITH MEDICAL ASSOCS      Unsecured      1,574.00       1,573.92         1,573.92        219.01        0.00
 QUANTUM3 GROUP                    Unsecured         311.00        286.15           286.15          39.82       0.00
 SALLIE MAE                        Unsecured           0.00          0.00             0.00           0.00       0.00
 SALLIE MAE                        Unsecured           0.00          0.00             0.00           0.00       0.00
 SALLIE MAE                        Unsecured           0.00          0.00             0.00           0.00       0.00
 SALLIE MAE                        Unsecured           0.00          0.00             0.00           0.00       0.00
 WFNNB/ANN TAYLOR                  Unsecured          39.00           NA               NA            0.00       0.00
 I C SYSTEM INC/FRANKFORT CHIROP   Unsecured         313.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE            Unsecured      1,036.00            NA               NA            0.00       0.00
 MBB/SSH ANESTHESIA                Unsecured         240.00           NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured     17,826.00            NA               NA            0.00       0.00
 UNITED STUDENT AID FUNDS          Unsecured           0.00          0.00             0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION        Unsecured           0.00          0.00             0.00           0.00       0.00
 WELLS FARGO HOME MORTGAGE         Secured           400.28        400.28           400.28        400.28        0.00
 WELLS FARGO HOME MORTGAGE         Secured             0.00          0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-30539        Doc 37      Filed 10/18/18     Entered 10/18/18 09:48:53              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $400.28            $400.28              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $400.28            $400.28              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $108,405.59         $15,084.55              $0.00


 Disbursements:

         Expenses of Administration                             $4,255.17
         Disbursements to Creditors                            $15,484.83

 TOTAL DISBURSEMENTS :                                                                      $19,740.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
